internal_revenue_service department of the treasury s i n s i n s i n no third party contact xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxkkkkkxxkxakkkkxxkexk xxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxk legend washington dc l140 coniact person telephone number in reference to date xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxkk xxxxxxxxxkkxx jan y xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxk n xxxxxxxx m xxxxxxxxx we xxxxxxxxxxxxxxxxkkxxxkaxkkx z xxxxxxxxxxxxxxxxxxkkxxxxxxkxkxxxxxkxxxkaxkaak xxxxxxxxxxxxxxxxxxxkkxxxxxkxkkkxxkkkkkxxxkkk dear applicant this refers to your letter of september as supplemented by subsequent correspondence dated august in which you requested us with respect to certain proposed changes with respect to your operations to respond to the following questions can our tax exempt status be amended to cover y' sec_1 operations if such is office to advise us regarding what you need a possibility we need your if the response to question are the sole shareholder of y earnings have on us would ’s earnings be reported on our form_990 business income or unrelated business loss since what impact would y's so would there be unrelated is no and and if we if the above response is negative how should the s shares be held and what type of corporate entity should it or c_corporation an s be you were recognized as exempt from federal_income_tax as organization described in sec_501 revenue code by exemption_letter dated august exemption_letter shows that you operate on a fiscal_year basis ended april of the internal your an the information furnished shows that you are not incorporated but are an unincorporated association the information furnished reflects that you have been in existence for over years the information furnished shows that you xxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxxxxxxk sl ose collect fire and other_casualty insurance premiums from members of m churches located in the state of n you state that you remit all premiums except for the premiums on the first dollar_figure of coverage which you self-insure to w who is your agent you state that w reinsures the balance of the coverage written with z the information furnished shows that z operates a retrocession pool for all m insurance plans located in the united_states you state that after deductions for commissions and retrocession pool losses z remits a portion of the premiums to you and other m insurance plans in the united_states you operate on a fiscal_year basis ended april however sec_843 of the code provides that the annual_accounting_period for each insurance_company subject_to tax calendar_year shall be the you state that your insureds have difficulty in obtaining auto and other liability insurance and for this reason you formed y as an insurance agency to handle auto and liability coverage for your insureds you are y's sole shareholder you represent that y will handle all auto and general liability coverage you represent that y will not take a commission on the policies it sells to your insureds instead will assess a policy fee to cover its administrative costs and operating_expenses further you represent that y will operate on a breakeven basis you indicate that the same individuals that you use to write your coverage will accept applications and handle policies for y further you represent that your office’s administrative and secretarial personnel will be employees of represent that these individuals who will sell and service policies issued by t will be compensated as sub-agents on a commission basis in addition you you state that insurance coverage will be written by y with and that all risks will lie with t rather y t state that under this type of arrangement y has no capital or reserve requirements and that y takes no risks further you sec_501 of the code as amended provides for the exemption of a insurance_companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxkxxxxxkkx ques hogy eo gs written premiums for the taxable_year do not exceed dollar_figure this subsection also provides as follows in determining for purposes of subparagraph a such company or association shall be b whether any company or association is described in subparagraph a treated as receiving during the taxable_year amounts described in subparagraph a which are received during such year by all other companies or associations which are members of the same controlled_group as the insurance_company or association for which the determination is being made for purposes of subparagraph b c controlled_group has the meaning given such term by sec_831 b b ii the term sec_831 b ii of the code provides that flor purposes of clause i group’ means any controlled_group_of_corporations as defined in sec_1563 except that - the term ‘controlled ‘more than percent shall be i substituted for place it appears in sec_1563 and ‘at least percent’ each ii subsections a not apply and b d shall sec_512 a of the code provides in effect that if an organization the controlling_organization receives directly or indirectly payments from another entity which it controls the controlled_entity the controlling_organization will include such payment as application of c payment reduces the controlled entity’s net_unrelated_income an item_of_gross_income regardless of the of the code if such c c and sec_843 of the code provides that the annual_accounting_period for each insurance_company subject_to tax calendar_year shall be the sec_1361 of the code in pertinent part defines an s_corporation as a small_business_corporation sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation yo a er av od xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxkx sec_1361 b b of the code provides in pertinent part subject_to tax under sub-chapter l that an ineligible_corporation is an insurance_company sec_1361 of the code provides in pertinent part that for purposes of sec_1361 b described in sec_501 may be a shareholder in an s_corporation and exempt under sec_591 a an organization sec_1504 of the code states that corporations exempt from taxation under sec_501 are not includible corporations within the meaning of sec_1504 code further sec_1504 insurance_companies subject_to taxation under sec_801 are not includible corporations within the meaning of sec_1504 a of the code states that of the code of the the term_insurance company has the same meaning under as under subchapter_l of the code relating to sec_501 taxation of insurance_companies see ii conf_rep no vol 99th cong for a similar conclusion under prior_law 2d sess reprinted in rul c b c b see also rev sec_1_801-3 of the income_tax regulations defines to mean a company whose primary and the term_insurance company predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on business actually done in the taxable_year which determines whether a company is taxable as internal_revenue_code u s see also bowers v lawyers mortgage co an insurance_company under the is the character of the thus though its it revrul_68_27 1968_1_cb_315 provides in part that of the regulations the meaning of the term_insurance company as defined in sec_1_801-3 a of the regulations is equally applicable to insurance_companies other than life a business activity of company must be the issuing of insurance contracts since the predominant business activity of the organization was not the issuance of insurance contracts the organization did not qualify as see sec_1_831-1 and sec_1 an organization qualifying as the primary and predominant an insurance_company an insurance in rev thus rul the principal test for what constitutes insurance is set out in the supreme court states that h storically and commonly helvering v legierse u s in that case d s xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkaxaxkk as opposed to an ‘investment risk' insurance involves risk-shifting and risk-distribution further the court stated that the risk must be risk’ 199_f2d_508 defined an insurance_contract as adequate_consideration one party undertakes to indemnify another against loss from certain specified contingencies or perils a contract whereby for an the court in 7th cir an ‘insurance because y is an insurance agency and is not an insurance_company as described in sec_1_801-3 of the regulations would not qualify for recognition of exemption under section of the code further pursuant to sec_1504 b c of the code insurance_companies subject_to taxation under sec_801 are not includible corporations within the meaning of sec_1504 consolidated_return with y of the code thus you cannot file a further if y were an insurance_company it would have to establish its own right to recognition of exemption under sec_501 of the code by filing form_1024 because you are an insurance_company pursuant to section you must file your return on an annual basis of the code you asked whether y should file as a c or corporation since you are the sole shareholder of y and since you are not an exempt_organization as described in sec_1361 code is not eligible to be an s corp of the y the taxpayer_relief_act_of_1997 modified the test for determining control for purposes of now means ownership by vote or value of more than of company’s stock or ownership of more than percent of the profits capital or beneficial interests in the case of sec_512 a partnership or other entity control a the taxpayer_relief_act_of_1997 now applies the constructive_ownership rules of sec_318 of the code for purposes of sec_512 organization is deemed to control any subsidiary in which it directly holds more than percent of the voting power or value an exempt parent of the code thus congress also made technical modifications to the method provided for determining how much of interest rent annuity or royalty payment made by a controlled_entity to an exempt_organization is includible in the latter organization's unrelated_business_taxable_income unrelated_business_income_tax to the extent the payment reduces the net unrelated_business_income loss such payments are subject_to the or increases any net unrelated of the controlled_entity xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkakk a sec_501 insurance_company may receive income from any source permitted to any for-profit insurance_company it appears that any sec_501 insurance_company may receive income from any insurance related source and may invest in and receive income from most investment ventures thus even though a sec_501 insurance_company is subject_to the unrelated_business_income_tax provisions of sec_511 through sec_514 of the code under the circumstances described above the income y receives from t not unrelated business taxable to receive from y therefore we conclude that you would not be subject_to the unrelated_business_income_tax on income that you receive from y pursuant to the provisions of sec_512 is not unrelated_business_taxable_income to you the income you of the code it thus is based on the above we rule as follows your tax exempt status cannot be amended to cover y's operations y's earnings would have no impact on you would have to file a corporate return form_1120 y ‘s earnings cannot be reported on your form_990 even if c business taxable_income thus y were an exempt_organization under section of the code y would have no unrelated any income received by you from would not be unrelated_business_taxable_income under sec_511 of the code pursuant to the provisions of sec_512 of the code because you are not a sec_501 exempt organization y may not elect to be an s_corporation this ruling letter is directed only to the organization that requested it be used or cited as precedent we are sending a copy of this ruling letter to your key district_director and to your attorney sec_6110 of the code provides that it may not sincerely yours a abenez if i barnest kenneth j acting chief exempt_organizations technical branch
